tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date number release date org address uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process lf you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legaily correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org legend org organization name co-1 company co-2 company xx date xyz state city city 20xx issues does org continue to qualify for tax exempt status under internal_revenue_code sec_501 facts the org org was incorporated may 19xx in the state of xyz the org is not gated nor does it enforce any covenant for preserving the architecture and appearance of a particular area the articles of incorporation shows the purposes for which the org was organized as e e to promote and develop the common good and welfare of the residents within the community such community being defined as that certain area of the city of city known as the co-1 to promote and develop good fellowship neighborliness and civic responsibility among the members of the corporation including but not limited to discussion and collective pursuit of problems of civic interest the by-laws identify the purposes of this org to be to preserve protect and advance the interests of the neighborhood in which its members reside to disseminate information of interest to those residents and to promote fellowship among its members the by-laws recognize the streets and blocks which make up the member residences which adult residents reside on membership is voluntary for all residents in the area covered by the org the org provides its members with an annual directory monthly newsletters participation in neighborhood events and activities the org has formed a creek operations committee to act as liaison arrange maintenance and periodic inspection of the creek area behind member’s homes for the tax_year ended december 20xx the org provided members with monthly informative newsletters and an annual telephone directory the monthly newsletter provides members with property care tips crime watch report advertisements geared toward homeowners and the org agenda the monthly newsletter is also used to keep members aware of the org events and activities which promote fellowship and encourage non-member resident owners to join the org holds a spring and fall general membership meeting boot scootin’ progressive party easter egg hunt the of july parade tree lighting with santa claus and annual halloween party the org requires foods and candy as fee for admittance to the events held form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org organization name co-1 company co-2 company xx date xyz state city city 20xx while other activities may require members to pay for events held off-site the conducting these activities and member benefits make up about of the organization total expenses the org also offers crime watch patrol open to the org members the org has an agreement with a neighboring homeowner org to provide the crime watch patrol the org employs off- duty police officers in city police cars to patrol in the designated crime watch area the patrol officers’ schedule varies with special emphasis on known peak crime hours the operation of the crime watch program makes up about of the org expenses in 19xx the org formed the co-2 to address growing crime in the area as a result the org started crime watch patrol the org had about participants on the program the org charged dollar_figure per month in dues for the service benefits limited to paying participants include e e e e voice mail system - each member has an access code extra attention to their home while on a trip such as checking windows and doors for anything unusual and removing flyers and hiding newspapers and mail direct access to patrolling officers and off-duty voice mail message via dedicated cell phone member alert to recent crime in the area crimes watch member signage for home exterior officers are available approximately hours a week to address other problems and concerns such as e e e e e e medical emergency assistance investigation of suspicious persons investigation of unknown parked vehicles open garage door alerts overseeing personal safety for late-night home arrival stopping vandalism in progress law sec_501 of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_1_501_c_4_-1 of the regulations states that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization form 886-acrev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org legend org organization name co-1 company co-2 xx date xyz state city city company embraced within this section is one which is operated primarily for the purpose of bringing about civic betterment and social improvements revrul_77_273 1977_2_cb_194 a nonprofit organization that provides security services for residents and property owners of a particular community who agree to voluntarily donate money at a specified hourly rate to defray the cost of the services is carrying on a business with the general_public in a manner similar to organizations operated for profit and does not qualify for exemption under sec_501 of the code revrul_69_280 1969_1_cb_152 concluded that an organization that provides maintenance of exterior walls and roofs of members’ homes in a housing development does not qualify for tax-exempt status under sec_501 the organization was operating primarily for the benefit of individual members rather than the community as a whole in commissioner v lake forest inc f 2d it was held that the organization a housing cooperative for world war ii veterans and others did not meet the requirements for tax- exempt status under sec_501 the court found that the organization was not operating exclusively for social welfare purposes but as a private economic enterprise the court also determined that the organization was organized and operated for the benefit or convenience of its members by performing services that its members would otherwise have to provide for themselves sec_528 defines the term homeowners org to mean an organization which is a residential real_estate management org organized and operated to provide for the acquisition construction management maintenance and care of org property the homeowners org must receive at least percent of its gross_income from amounts received as membership dues fees or assessments and at least percent of its expenditures must be from the acquisition construction management maintenance and care of the org property on behalf of members of the org the taxable_income of a homeowners org for any taxable_year is an amount equal to the excess if any of the gross_income for the taxable_year excluding any exempt_function_income over the deductions allowed directly connected with the production of the gross_income excluding exempt_function_income under sec_528 the term exempt_function_income is any amount received as membership dues fees or assessments from owners of real_property in the case of a residential real_estate management org there shall be allowed a specific deduction of dollar_figure no net_operating_loss is deducible form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org organization name co-1 company co-2 xx date xyz state city city company 20xx sec_1_528-1 of the regulations states to qualify as a homeowners_association an organization must either be a condominium_management_association or a residential_real_estate_management_association as a general_rule membership in either a condominium_management_association or a residential_real_estate_management_association is confined to the developers and the owners of the units residences or lots furthermore membership in either type of association is normally required as a condition of such ownership however if the membership of an organization consists of other homeowners associations the owners of units residences or lots who are members of such other homeowners associations will be treated as the members of the organization for the purposes of the regulations under sec_528 government ’s position an organization that limits its service to certain property owners operated to serve the individual interest of its members rather than the community as a whole by providing social activities security patrol and disseminating information useful to its members is not a social_welfare_organization exempt under sec_501 a social_welfare_organization must be operated for the benefit of the general_public by providing a community benefit to qualify for exemption under sec_501 generally social_welfare_organization which operates as an exempt homeowners_association owns and maintains certain common areas open to the public the treasury regulations extend tax-exempt status to those exempt homeowners’ associations that are primarily engaged in promoting the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterment and social improvements org has not shown its activities primarily serve the community rather than the private interest of its members the security patrol services the org provides to property owners on a regular basis is similar to organizations operated for profit the fact that security patrol services are provided does not satisfy the requirements of the regulations that an organization be primarily engaged in promoting the common good and general welfare the community org is similar to the organizations in revenue rulings and because the org activities and services are for the benefit of its members most of the org member dues are used for patrol services for private residents an organization of this type described in the rulings is essentially a mutual self-interest type of organization org’s income is used to provide direct economic benefits to its members and any benefit to the larger community is minor and incidental as in commissioner y lake forest inc org’s benefits are neither intended for the public at large rather for the private interest of property owners paying for a particular service form 886-a crev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org organization name co-1 company co-2 xx date xyz state city city company 20xx org is similar to organizations describe under sec_528 of the code the activities and support are of those of a traditional homeowners’ org as described in sec_528 taxpayer’s position unknown conclusion since the benefits provided by the org are limited to its members you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 of the code as a result of our examination of your form_990 for the period ended december 20xx we have determined that your organization no longer qualifies as an exempt homeowners org described in sec_501 we are proposing that the corporation’s exempt status be revoked as of january 20xx form 1120-h u s income_tax return for homeowners org should be filed for the fiscal years ended december 20xx 20xx and all future years form 886-a ev department of the treasury - internal_revenue_service page -5-
